Name: Commission Regulation (EC) No 478/2004 of 15 March 2004 on the release of securities for import licences for preferential sugar issued under Regulation (EEC) No 2782/76
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32004R0478Commission Regulation (EC) No 478/2004 of 15 March 2004 on the release of securities for import licences for preferential sugar issued under Regulation (EEC) No 2782/76 Official Journal L 078 , 16/03/2004 P. 0005 - 0005Commission Regulation (EC) No 478/2004of 15 March 2004on the release of securities for import licences for preferential sugar issued under Regulation (EEC) No 2782/76THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 22(2)(b) thereof,Whereas:(1) One of the Regulations repealed by Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/2004, 2004/2005 and 2005/2006 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96(2) was Commission Regulation (EEC) No 2782/76(3), which laid down detailed implementing rules for the importation of preferential sugar.(2) Article 28 of Regulation (EC) No 1159/2003 provides as a transitional measure that licences issued under Regulation (EEC) No 2782/76 may be used provided that loading took place and/or import declarations were accepted before 1 July 2003.(3) It has become clear that these transitional measures do not cover the case where licences provided for by Regulation (EEC) No 2782/76 and issued before 1 July 2003 could not be used because of the entry into application of Regulation (EC) No 1159/2003.(4) Provision should therefore be made for the securities on licences which have been unusable since 1 July 2003 to be released.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The securities on import licences issued under Regulation (EEC) No 2782/76 which could not be used because of the entry into application of Regulation (EC) No 1159/2003 may be released forthwith.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1, Regulation last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16).(2) OJ L 162, 1.7.2003, p. 25.(3) OJ L 318, 18.11.1976, p. 13.